Title: Address of the President to Congress, [30 April] 1789
From: Madison, James
To: 


Editorial Note
The term had not yet been coined, but JM was ghostwriting speeches for Washington during the earliest stages of the first president’s tenure. Until Washington’s official family had been established by law and the offices filled, JM was the president’s confidential adviser. In his first dealings with Congress, Washington relied on him to give substance and tone to commonly held ideas on political and presidential decorum. What the chief executive should say and how he should proceed to deal with Congress, at a time when every word and move might set a precedent, thus became extra concerns for JM as he dutifully responded to Washington’s requests for aid and advice during those important first months.
Although no draft in his hand survives, there is good reason to believe that JM composed Washington’s first inaugural address. Even before he was officially elected president, Washington had turned to JM for his opinion of a seventy-three-page draft address that Washington’s secretary, David Humphreys, had drawn up for the occasion. Washington copied this draft with the intention of sending it to JM, but owing to the uncertainty of the communications between Mount Vernon and Montpelier, he decided to wait until JM stopped over at Mount Vernon late in February. The Humphreys draft clearly embarrassed Washington, and JM later referred to it as a “strange production.” No doubt for this reason Jared Sparks felt justified in cutting up Washington’s copy of the proposed address and sending pieces of it to his friends as examples of the great man’s autograph (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (vols. 1–10, Chicago, 1962–77; vols. 11—, Charlottesville,
        Va., 1977—)., XI, 446, 446–47 n. 1).
At their Mount Vernon meeting Washington and JM agreed that the Humphreys draft, which contained numerous legislative proposals, should be discarded in favor of a brief address that deliberately omitted specific recommendations to Congress. The one recommendation which the president made in his inaugural, that Congress consider amendments to the Constitution, was one that JM had much at heart. If the passage on amendments suggests the pen of JM, a remark by Washington in his note of 5 May 1789 clearly points to him as the author of the address: “Notwithstanding the conviction I am under of the labour which is imposed upon you by Public Individuals as well as public bodies—Yet, as you have began, so I would wish you to finish, the good work in a short reply to the Address of the House of Representatives.” Thus in the opening series of formal exchanges between the president and Congress, JM was in dialogue with himself. Having composed the inaugural, he drew up in turn the address of the House of Representatives in reply to the president (5 May), the president’s reply to the House address (8 May), and for good measure the president’s reply to the Senate address (18 May).
In addition to employing his services as a penman, Washington turned to JM for counsel in such matters as presidential style and etiquette (12 May), the president’s relations with the Senate (5 and 9 Aug.), and appointments to office (ca. 8 and ca. 23 Sept.). Washington occasionally sought the advice of others, but it is clear that JM alone enjoyed special access to the president. The relationship between these two Virginians had grown steadily closer since the mid-1780s and was never more intimate than during the first six months of Washington’s presidency. Although they exchanged relatively few written communications because most of their business was conducted orally, those that survive reveal the absolute trust the president reposed in the younger man, to whom he opened himself unreservedly. Thus JM was in effect the “prime minister,” the bridge between the executive and legislative, during this critical formative period of the federal government. Not until he became president himself, two decades later, would JM again possess so much power and influence.
 
[30 April 1789]
Fellow Citizens of the Senate and of the House of Representatives.
Among the vicissitudes incident to life, no event could have filled me with greater anxieties than that of which the notification was transmitted by your order, and received on the fourteenth day of the present month. On the one hand, I was summoned by my Country, whose voice I can never hear but with veneration and love, from a retreat which I had chosen with the fondest predilection, and, in my flattering hopes, with an immutable decision, as the asylum of my declining years: a retreat which was rendered every day more necessary as well as more dear to me, by the addition of habit to inclination, and of frequent interruptions in my health to the gradual waste committed on it by time. On the other hand, the magnitude and difficulty of the trust to which the voice of my Country called me, being sufficient to awaken in the wisest and most experienced of her citizens, a distrustful scrutiny into his qualifications, could not but overwhelm with dispondence, one, who, inheriting inferior endowments from nature and unpractised in the duties of civil administration, ought to be peculiarly conscious of his own deficiencies. In this conflict of emotions, all I dare aver, is, that it has been my faithful study to collect my duty from a just appreciation of every circumstance, by which it might be affected. All I dare hope, is, that, if in executing this task I have been too much swayed by a grateful remembrance of former instances, or by an affectionate sensibility to this transcendent proof, of the confidence of my fellow-citizens; and have thence too little consulted my incapacity as well as disinclination for the weighty and untried cares before me; my error will be palliated by the motives which misled me, and its consequences be judged by my Country, with some share of the partiality in which they originated.
Such being the impressions under which I have, in obedience to the public summons, repaired to the present station; it would be peculiarly improper to omit in this first official Act, my fervent supplications to that Almighty Being who rules over the Universe, who presides in the Councils of Nations, and whose providential aids can supply every human defect, that his benediction may consecrate to the liberties and happiness of the People of the United States, a Government instituted by themselves for these essential purposes: and may enable every instrument employed in its Administration, to execute with success, the functions allotted to his charge. In tendering this homage to the Great Author of every public and private good, I assure myself that it expresses your sentiments not less than my own; nor those of my fellow-citizens at large, less than either. No People can be bound to acknowledge and adore the invisible hand, which conducts the Affairs of men more than the People of the United States. Every step, by which they have advanced to the character of an independent nation, seems to have been distinguished by some token of providential agency. And in the important revolution just accomplished in the system of their United Government, the tranquil deliberations and voluntary consent of so many distinct communities, from which the event has resulted, cannot be compared with the means by which most Governments have been established, without some return of pious gratitude along with an humble anticipation of the future blessings which the past seem to presage. These reflections, arising out of the present crisis, have forced themselves too strongly on my mind to be suppressed. You will join with me I trust in thinking, that there are none under the influence of which, the proceedings of a new and free Government can more auspiciously commence.
By the article establishing the Executive Department, it is made the duty of the President “to recommend to your consideration, such measures as he shall Judge necessary and expedient.” The circumstances under which I now meet you, will acquit me from entering into that subject, farther than to refer to the Great Constitutional Charter under which you are assembled; and which, in defining your powers, designates the objects to which your attention is to be given. It will be more consistent with those circumstances, and far more congenial with the feelings which actuate me, to substitute, in place of a recommendation of particular measures, the tribute that is due to the talents, the rectitude, and the patriotism which adorn the characters selected to devise and adopt them. In these honorable qualifications, I behold the surest pledges, that as on one side, no local prejudices, or attachments; no seperate views, nor party animosities, will misdirect the comprehensive and equal eye which ought to watch over this great Assemblage of communities and interests: so, on another, that the foundations of our National policy will be laid in the pure and immutable principles of private morality; and the pre-eminence of free Government, be exemplified by all the attributes which can win the affections of its Citizens, and command the respect of the world. I dwell on this prospect with every satisfaction which an ardent love for my Country can inspire: since there is no Truth more thoroughly established, than that there exists in the œconomy and course of nature, an indissoluble union between virtue and happiness, between duty and advantage, between the genuine maxims of an honest and magnanimous policy, and the solid rewards of public prosperity and felicity: Since we ought to be no less persuaded that the propitious smiles of Heaven, can never be expected on a nation that disregards the eternal rules of order and right, which Heaven itself has ordained: And since the preservation of the sacred fire of liberty, and the destiny of the Republican model of Government, are justly considered as deeply, perhaps as finally staked, on the experiment entrusted to the hands of the American people.
Besides the ordinary objects submitted to your care, it will remain with your judgment to decide, how far an exercise of the occasional power delegated by the Fifth article of the Constitution is rendered expedient at the present Juncture by the nature of objections which have been urged against the System, or by the degree of inquietude which has given birth to them.
Instead of undertaking particular recommendations on this subject, in which I could be guided by no lights derived from official opportunities, I shall again give way to my entire confidence in your discernment and pursuit of the public good: For I assure myself that whilst you carefully avoid every alteration which might endanger the benefits of an United and effective Government, or which ought to await the future lessons of experience; a reverence for the characteristic rights of freemen, and a regard for the public harmony, will sufficiently influence your deliberations on the question how far the former can be more impregnably fortified, or the latter be safely and advantageously promoted.

To the preceeding observations I have one to add, which will be most properly addressed to the Hous[e] of Representatives. It concerns myself, and will therefore be as brief as possible. When I was first honoured with a call into the service of my Country, then on the eve of an arduous struggle for its liberties, the light in which I contemplated my duty required that I should renounce every pecuniary compensation. From this resolution I have in no instance departe[d.] And being still under the impressions which produced it, I must decline as inapplicable to myself, any share in the personal emoluments, which may be indispensably included in a permanent provision for the Executive Department; and must accordingly pray that the pecuniary estimates for the Station in which I am placed, may, during my continuance in it, be limited to such actual expenditures as the public good may be thought to require.
Having thus imparted to you my sentiments, as they have been awakened by the occasion which brings us together, I shall take my present leave; but not without resorting once more to the benign Parent of the human race, in humble supplication that since he has been pleased to [favour] the American people, with opportunities for deliberating in perfect tranquility, and dispositions for deciding with unparellelled unanimity on a form of Government, for the security of their Union, and the advancement of their happiness; so this divine blessing may be equally conspicuous in the enlarged views, the temperate consultations, and the wise measures on which the success of this Government must depend.
Go: Washington
